EXHIBIT 10.6

 



AMENDMENT OF TERMS

 

This Amendment of Terms (this “Amendment”) is entered into effective as of
November 12, 2015, by and among Aethlon Medical, Inc., a Nevada corporation (the
“Company”), on the one hand, and Alpha Capital Anstalt (“Alpha”) and Osher
Capital Partners, LLC (“Osher”), on the other hand. Alpha and Osher are referred
to herein together as the “Investors.”

 

WHEREAS, the Company and the Investors are parties to that certain Subscription
Agreement dated November 6, 2014 (the “Subscription Agreement”), pursuant to
which the Company issued to the Investors the Convertible Promissory Notes
(together, the “Notes,” and each, a “Note”) and the Class A Common Stock
Purchase Warrants (together, the “Warrants,” and each, a “Warrant”) listed on
Schedule A hereto; and

 

WHEREAS, the Company and the Investors desire to amend certain of the provisions
of the Subscription Agreement, the Notes and the Warrants.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Amendment, the parties hereto agree as follows:

 

1.          Reservation of Common Stock. Upon the full execution hereof, any
provision in the Subscription Agreement or the Notes requiring the Company to
reserve no less than a specified number of shares of the Company’s authorized
and unissued common stock (the “Common Stock”) with respect to conversion of the
Notes (such provisions, the “Suspended Provisions”) will instead be deemed to
require the Company to reserve no less than the number of shares of Common Stock
necessary to permit the Investors to convert all of the outstanding principal
under the Notes plus the amount of interest that would accrue on the Notes
through June 1, 2016 at the rate stated in Section 1.1 of the Notes. Upon the
earlier to occur of (x) June 1, 2016 and (y) the amendment of the Company’s
Articles of Incorporation to increase the number of authorized shares of Common
Stock to a number of shares sufficient to permit the Company to comply with the
Suspended Provisions, this provision will be of no further effect and the
Suspended Provisions in the Subscription Agreement and the Notes will again be
in effect.

 

2.          Waiver. Each of the Investors hereby waives any right to receive any
increased interest such Investor might assert it is entitled to receive under
such Investor’s Note with respect to any alleged deficiency in the number of
shares currently reserved for issuance under the Notes.

 

3.          Amendment of Osher Warrants. Notwithstanding any provision to the
contrary in the Warrants held by Osher, Osher shall not exercise any portion of
its Warrants during the period after the execution hereof and prior to June 1,
2016 (such period of time, the “Suspension Period”). The “Expiration Date” of
each of the Warrants held by Osher shall be extended by the number of days in
the Suspension Period.

 

4.          Extension of Maturity Date. The Maturity Date of each of the Notes
is hereby extended from April 1, 2016 to June 1, 2016.

 



1

 

 

5.          Fee. In connection with the amendment of terms effected hereby,
within one business day subsequent to the full execution of this Amendment, the
Company shall pay to Osher, by check or wire transfer, the amount of $90,000.
Such payment may be made, at Osher’s direction, to its U.S. attorney’s trust
account pursuant to the wire transfer instructions annexed hereto as Schedule B.
In the event such payment is not timely made, each of Alpha and Osher, for
itself by written notice to the others, may deem such non-payment an Event of
Default under the Notes.

 

6.          No Default. Each of the Investors severally and not jointly, and the
Company hereby represents and warrants to the other parties hereto, that after
giving effect to the execution of this Agreement, it is not aware of the
existence of any Event of Default by the Company of the Subscription Agreement,
the Notes or the Warrants.

 

7.          Miscellaneous.

 

a.          Original Transaction Documents. Except as specifically amended
hereby, the Subscription Agreement, the Notes and the Warrants will remain in
full force and effect in accordance with their respective terms.

 

b.          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in Section 13(a) of the Subscription Agreement.

 

c.          Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed will be deemed to be an original
and, all of which taken together will constitute one and the same instrument.
Any signature delivered by facsimile transmission will create a valid binding
obligation of the executing party with the same force and effect as if such
facsimile signature were the original thereof.

 

d.          Governing Law. All questions concerning the construction, validity,
enforcement, venue, jurisdiction and interpretation of this Agreement shall be
governed by Sections 13(d) and 13(e) of the Subscription Agreement.

 

[Signature page follows]

 



2

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment of Terms as of the
date first written above.

 

AETHLON MEDICAL, INC.

 

 

 

 

/s/ James Frakes

Name: James Frakes

Title: Chief Financial Officer

 

 

ALPHA CAPITAL ANSTALT

 

 

 

By:/s/ Konrad Ackermann

Name: Konrad Ackermann

Title: Director

 

 

OSHER CAPITAL PARTNERS, LLC

 

 

 

By: /s/ Ari Kluger

Name: Ari Kluger

Title: ___________________

 



3

 

 

SCHEDULE A

 

INVESTOR NOTES AND WARRANTS

 

Investor Principal Amount of Note Issued November 6, 2014 Shares of Common Stock
Underlying Warrant Issued November 6, 2014 Alpha Capital Anstalt $416,500 37,188
Osher Capital Partners, LLC $83,500 7,456 Osher Capital Partners, LLC $27,780
2,481

 

 

 

 

 



4

 

 

 

SCHEDULE B

 

WIRE INSTRUCTIONS

 

 

 

 

 

 

 

 

 

 

 



5

